DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/30/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1 and 24 have been amended.  Claims 2-3, 6-7, 9, 11-16, 21 and 22 are cancelled.  

Allowable Subject Matter
Claims 1, 4, 5, 8, 10, 17-20, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 24 is the inclusion of the limitation “a stationary assembly coupled to a part of the vehicle that is stationary relative to rotation of the wheel such that it does not contact a wheel axle, the stationary assembly comprising a coil assembly” which is not found in the prior art references in combination with the other elements recited in claims 1 and 24.  Dependent claims 4, 5, 8, 10, 17-20, 23 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832